DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed on 9/28/2021.
Claims 1-16 and 18-41 are currently pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 23, 28, 39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2021/0168666 A1; hereafter LI) in view of HAO (US 2021/0314833 A1).


With respect to claim 1, LI discloses a connection re-direction method (Abstract, Title) used by a UE (101 in FIG. 1; 101 in FIG. 2), the method comprising: 
receiving a network connection failure indication (access link, backhaul link, wired link in FIG. 1; paragraphs [0106], [0107], [0108]); and
performing a connection change procedure (paragraph [0106], see the recovery to reselect a new link).

LI does not disclose receiving a pre-configured handover configuration only before receiving the network connection failure indication, the pre-configured handover configuration comprising a candidate target cell, and performing a handover procedure based on the pre-configured handover configuration further comprising connecting to the candidate target cell in response to having received the network connection failure indication.


HAO discloses receiving a pre-configured handover configuration only before receiving (S101, S102 in FIG. 1; paragraphs [0036], [0037], [0045], [0046]) the network connection failure indication, the pre-configured handover configuration comprising a candidate target cell (paragraph [0046]), and performing a handover procedure based on the pre-configured handover configuration further comprising connecting to the candidate target cell in response to having received the network connection failure indication (paragraphs [0072], [0073], [0074], [0075]).

HAO teaches the benefit of improved handover behavior for triggered failure handovers (paragraph [0005]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the handover signals as taught by HAO in the method and device of LI to produce an expected result.



With respect to claim 2, LI further discloses wherein the connection change procedure is a mobility procedure (paragraph [0106], see the recovery to reselect a new link),
wherein the mobility procedure is a procedure handover procedure or a connection reestablishment procedure (paragraph [0106], see the recovery to reselect a new link).

With respect to claim 3, LI further discloses wherein performing the connection change procedure comprising
performing the connection change procedure (paragraph [0106], see the recovery to reselect a new link) based on information earned in the network connection failure indication (access link, backhaul link, wired link in FIG. 1; paragraphs [0106], [0107], [0108]).

With respect to claim 4, LI further discloses if a UE (101 in FIG. 1; 101 in FIG. 2) have received a pre-configured handover configuration (paragraph [0108], see the recovery to reselect a new link) before the network connection failure indication (access link, backhaul link, wired link in FIG. 1; paragraphs [0106], [0107], [0108]) has been received and the pre-configured handover configuration is valid,.




HAO discloses performing a handover procedure as the connection change procedure based on the pre-configured handover configuration (S101, S102 in FIG. 1; paragraphs [0036], [0037], [0045], [0046]) in response to having received the network connection failure indication (paragraphs [0072], [0073], [0074], [0075]).



HAO teaches the benefit of improved handover behavior for triggered failure handovers (paragraph [0005]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the handover signals as taught by HAO in the method and device of LI to produce an expected result.




With respect to claim 23, LI discloses a connection re-direction method (Abstract, Title) used by a remote access node, the method comprising:
detecting a backhaul connection failure of a backhaul connection in an upstream node (access link, backhaul link, wired link in FIG. 1; paragraphs [0106], [0107], [0108]); and
access link, backhaul link, wired link in FIG. 1; paragraphs [0106], [0107], [0108]).


LI does not disclose receiving or determining a pre-configured handover configuration which indicates candidate target cell only before detecting the backhaul connection failure of a backhaul connection in an upstream node.


HAO discloses receiving or determining a pre-configured handover configuration which indicates candidate target cell only (S101, S102 in FIG. 1; paragraphs [0036], [0037], [0045], [0046]) before detecting the backhaul connection failure of a backhaul connection in an upstream node (paragraphs [0072], [0073], [0074], [0075]).


HAO teaches the benefit of improved handover behavior for triggered failure handovers (paragraph [0005]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the handover signals as taught by HAO in the method and device of LI to produce an expected result.


With respect to claim 28, LI further discloses wherein transmitting the network connection failure indication comprising:
transmitting the network connection failure indication (access link, backhaul link, wired link in FIG. 1; paragraphs [0106], [0107], [0108]) via a media access control information paragraph [0216]) which comprises a radio access network (RAN) failure indicator (paragraphs [0041], [0042], [0045], [0046]).


With respect to claim 39, LI further discloses wherein detecting the backhaul connection failure comprising:
receiving a backhaul connection failure indicator of a physical layer (paragraph [0105]).

With respect to claim 41, LI discloses a user equipment (UE) (101 in FIG. 1; 101 in FIG. 2) comprising:
a receiver (1410 in FIG. 14); and
a processor (1420 in FIG. 14) coupled to the receiver (1410 in FIG. 14) and configured to:
receive, via the receiver (1410 in FIG. 14), a network connection failure indication (access link, backhaul link, wired link in FIG. 1; paragraphs [0106], [0107], [0108]); and 
perform a connection change procedure (paragraphs [0106] and [0108], see the recovery to reselect a new link) in response to having received the network connection failure indication (access link, backhaul link, wired link in FIG. 1; paragraphs [0106], [0107], [0108]).

LI does not disclose receive a pre-configured handover configuration only before receiving the network connection failure indication, the pre-configured handover configuration comprising a candidate target cell, and performing a handover procedure based on the pre-


HAO discloses receive a pre-configured handover configuration only before receiving the network connection failure indication, the pre-configured handover configuration comprising a candidate target cell (S101, S102 in FIG. 1; paragraphs [0036], [0037], [0045], [0046]), and performing a handover procedure based on the pre-configured handover configuration further comprising connecting to the candidate target cell in response to having received the network connection failure indication (paragraphs [0072], [0073], [0074], [0075]).

HAO teaches the benefit of improved handover behavior for triggered failure handovers (paragraph [0005]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the handover signals as taught by HAO in the method and device of LI to produce an expected result.


Claims 5 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over LI in view of HAO and further in view of KIM et al. (US 2021/0235425 A1; hereafter KIM).

With respect to claim 5, LI does not disclose wherein receiving the network connection failure indication comprising:
receiving the network connection failure indication via a downlink control information (DCI) which is scrambled by a cell - radio network temporary identifier (C-RNTI).

KIM discloses wherein receiving the network connection failure indication comprising:
paragraphs [0069], [0070], [0071]).

KIM teaches the advantage of UE-based monitoring in modern wireless networks (paragraphs [0005] and [0006]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the technique of KIM in the method of LI to produce an expected result.

With respect to claim 24, LI does not disclose wherein transmitting the network connection failure indication comprising:
transmitting the network connection failure indication via a downlink control information (DC1) which is scrambled by a cell - radio network temporary identifier (C-RNTI).

KIM discloses wherein transmitting the network connection failure indication comprising:
transmitting the network connection failure indication via a downlink control information (DC1) which is scrambled by a cell - radio network temporary identifier (C-RNTI) (paragraphs [0069], [0070], [0071]).

KIM teaches the advantage of UE-based monitoring in modern wireless networks (paragraphs [0005] and [0006]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the technique of KIM in the method of LI to produce an expected result.

Claims 6-8 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over LI in view of HAO and further in view of Fong et al. (US 2013/0051214; hereafter FONG).

With respect to claim 6, LI does not disclose wherein receiving the network connection failure indication comprising:
receiving the network connection failure indication via a downlink control information (DCI) which is scrambled by a paging - radio network temporary identifier (P-RNTI).

FONG discloses receiving the network connection failure indication via a downlink control information (DCI) which is scrambled by a paging - radio network temporary identifier (P-RNTI) (paragraphs [0078], [0078], [0080], [0081]).

FONG teaches the benefit of having multiple channel to signal a UE device (paragraphs [0006] and [0007]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the signaling as taught by FONG in the method of LI to produce an expected result.

With respect to claim 7, LI does not disclose wherein receiving the network connection failure indication comprising:
receiving the network connection failure indication via a specific value earned by a short message information in a DCI which is scrambled by a P-RNTI.

FONG discloses receiving the network connection failure indication via a specific value earned by a short message information in a DCI which is scrambled by a P-RNTI (paragraphs [0078], [0078], [0080], [0081]).

FONG teaches the benefit of having multiple channel to signal a UE device (paragraphs [0006] and [0007]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the signaling as taught by FONG in the method of LI to produce an expected result.

With respect to claim 8, LI does not disclose wherein receiving the network connection failure indication comprising:



FONG discloses receiving the network connection failure indication via a downlink control information  (DCI) which is scrambled by a system information - radio network temporary identifier (SI-RNTI) (paragraphs [0078], [0078], [0080], [0081]).

FONG teaches the benefit of having multiple channel to signal a UE device (paragraphs [0006] and [0007]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the signaling as taught by FONG in the method of LI to produce an expected result.


With respect to claim 25, LI does not disclose wherein transmitting the network connection failure indication comprising:
transmitting the network connection failure indication via a downlink control information (DCI) which is scrambled by a paging - radio network temporary identifier (P-RNTI).

FONG discloses transmitting the network connection failure indication via a downlink control information (DCI) which is scrambled by a paging - radio network temporary identifier (P-RNTI) (paragraphs [0078], [0078], [0080], [0081]).

FONG teaches the benefit of having multiple channel to signal a UE device (paragraphs [0006] and [0007]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the signaling as taught by FONG in the method of LI to produce an expected result.

With respect to claim 26, LI does not disclose wherein transmitting the network connection failure indication comprising:
transmitting the network connection failure indication via a specific value earned by a short message information in a DCI which is scrambled by a P-RNTI.

FONG discloses transmitting the network connection failure indication via a specific value earned by a short message information in a DCI which is scrambled by a P-RNTI (paragraphs [0078], [0078], [0080], [0081]).

FONG teaches the benefit of having multiple channel to signal a UE device (paragraphs [0006] and [0007]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the signaling as taught by FONG in the method of LI to produce an expected result.

With respect to claim 27, LI does not disclose wherein transmitting the network connection failure indication comprising:
transmitting the network connection failure indication via a downlink control information (DCI) which is scrambled by a system information - radio network temporary identifier (SI-RNTI).

FONG discloses transmitting the network connection failure indication via a downlink control information (DCI) which is scrambled by a system information - radio network temporary identifier (SI-RNTI) (paragraphs [0078], [0078], [0080], [0081]).

FONG teaches the benefit of having multiple channel to signal a UE device (paragraphs [0006] and [0007]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the signaling as taught by FONG in the method of LI to produce an expected result.


Allowable Subject Matter
Claims 9-16, 18-23, 29-38, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed on 9/28/2021, with respect to the rejection of claims 1-41 under LI have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of LI and HAO and KIM and FONG.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        December 28, 2021